Case 19-12809-JKS             Doc 313-2 Filed 03/22/19 Entered 03/22/19 18:08:41                           Desc
                                   Notice of Motion Page 1 of 3


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com

    Counsel to the Debtors
    and Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


    In re:                                                  Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC.,                        Case No. 19-12809 (JKS)
    et al.,
                                                            (Jointly Administered)
                           Debtors.1


                  NOTICE OF DEBTORS’ MOTION FOR ORDER PURSUANT
                   TO SECTIONS 105(a) AND 363(b) OF THE BANKRUPTCY
                      CODE AND BANKRUPTCY RULES 2002(a)(3) AND
              9019 AUTHORIZING THE ESTABLISHMENT OF PROCEDURES TO
              COMPROMISE AND SETTLE CERTAIN ACCOUNTS RECEIVABLE
             AND OFFSET CERTAIN CUSTOMER CLAIMS RELATING THERETO

             PLEASE TAKE NOTICE that on April 16, 2019 at 10:00 a.m. (ET), or as soon

    thereafter as counsel may be heard, the above-captioned debtors and debtors-in-possession

    (collectively, the “Debtors”), by and through their undersigned proposed counsel, shall move (the



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).


                                                                                           2720072.1 115719-100281
Case 19-12809-JKS         Doc 313-2 Filed 03/22/19 Entered 03/22/19 18:08:41                   Desc
                               Notice of Motion Page 2 of 3


“Motion”) before the Honorable John K. Sherwood, United States Bankruptcy Judge, in

Courtroom 3D of the United States Bankruptcy Court for the District of New Jersey, 50 Walnut

Street, 3rd Floor, Newark, New Jersey 07102, for entry of an order, for order pursuant to sections

105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rules 2002(a)(3) and 9019

authorizing the establishment of procedures to compromise and settle certain accounts receivable

and offset certain customer claims relating thereto.

       PLEASE TAKE FURTHER NOTICE that the Debtors shall rely upon the Motion. No

brief is necessary as no novel issues of fact or law are presented by the Motion. A proposed form

of order was also submitted therewith. Oral argument is requested in the event an objection is

timely filed.

       PLEASE TAKE FURTHER NOTICE that any objections to the Motion must (a) be in

writing; (b) comply with the Bankruptcy Rules, the Local Rules, and other case management

rules or orders of the Bankruptcy Court; and (c) state with particularity the legal and factual basis

for the objection, and (d) be filed with the Clerk of the Bankruptcy Court together with proof of

service thereof, and served so as to be actually received no later than April 9, 2019 at 4:00 p.m.

(ET) (“Objection Deadline”) by:

               counsel to the Debtors, GIBBONS P.C., One Gateway Center, Newark, NJ 07102-
                5310, Attn: Karen A. Giannelli, Esq., Mark B. Conlan, Esq., Brett S. Theisen,
                Email: kgiannelli@gibbonslaw.com, mconlan@gibbonslaw.com,
                btheisen@gibbonslaw.com;

               counsel to the Official Committee of Unsecured Creditors, LOWENSTEIN
                SANDLER LLP, One Lowenstein Drive, Roseland, New Jersey 07068, Attn:
                Joseph J. DiPasquale and Mary E. Seymour, Email:
                jdipasquale@lowenstein.com, mseymour@lowenstein.com and ELLIOTT
                GREENLEAF P.C., 1105 N Market St, 17th Fl., Wilmington, DE 19801-1216,
                Attn: Rafael X. Zahralddin and Jonathan M. Stemerman, Email:
                rxza@elliottgreenleaf.com, jms@elliottgreenleaf.com; and

               U.S. Trustee: OFFICE OF THE UNITED STATES TRUSTEE, One Newark Center,
                1085 Raymond Blvd., Suite 2100, Newark, NJ, Attn: Mitchell B. Hausman and


                                                                                2720072.1 115719-100281
Case 19-12809-JKS           Doc 313-2 Filed 03/22/19 Entered 03/22/19 18:08:41             Desc
                                 Notice of Motion Page 3 of 3


               Peter J. D’Auria, Email: Mitchell.B.Hausman@usdoj.gov,
               Peter.J.D’Auria@usdoj.gov.

       PLEASE TAKE FURTHER NOTICE that court appearances will be required to

prosecute any objections.

       PLEASE TAKE FURTHER NOTICE that if any objections are filed in response to the
Motion, a hearing will be held on April 16, 2019 at 10:00 a.m. E.T. before the Honorable John
K. Sherwood, United States Bankruptcy Judge, in Courtroom 3D at the United States Bankruptcy
Court for the District of New Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut Street,
Newark, NJ 07102.

     PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE
RETENTION APPLICATIONS OR ADMINISTRATIVE FEE ORDER MOTION ARE
TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH THIS
NONTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
APPLICATION WITHOUT FURTHER NOTICE OR HEARING.


Dated: March 22, 2019                       Respectfully submitted,
       Newark, New Jersey
                                            GIBBONS P.C.


                                            By: /s/ Brett S. Theisen
                                               Karen A. Giannelli, Esq.
                                               Mark B. Conlan, Esq.
                                               Brett S. Theisen, Esq.
                                               One Gateway Center
                                               Newark, New Jersey 07102
                                               Telephone: (973) 596-4500
                                               Facsimile: (973) 596-0545
                                               E-mail: kgiannelli@gibbonslaw.com
                                                        mconlan@gibbonslaw.com
                                                        btheisen@gibbonslaw.com

                                                Counsel to the Debtors
                                                and Debtors-in-Possession




                                                                            2720072.1 115719-100281
